DETAILED ACTION
The present application is being examined under the AIA  first to file provisions. This action is responsive to communication filed 1/10/2022, claims 1, 4 – 10, and 13 – 19 are pending for examination. This action is final.
Response to Amendment
Acknowledgement is made claims 1, 4, 5, 7, 810, 13, 14, 16, 17, and 19 are amended and pending examination.
Acknowledgement is made claims 2, 3, 11, and 12 are cancelled and not presently pending examination.
Response to Arguments
Applicant’s arguments, found on pages 8 – 9 of Remarks dated 1/10/2022, wherein Applicant alleges the amendments to the claims overcome the previous rejections of the claims under the prior art have been fully considered and found persuasive. Claim 1 has been amended to recite, in part, “wherein the route selection policy rule further comprises an application descriptor, the application descriptor comprising an operating system identifier and an application identifier, and wherein the application descriptor further comprises a service differentiator, the service differentiator being used for identifying a type of a service, provided by the traffic of the application executed by the terminal” which is not taught or suggested by the prior art of record.  However, based upon further consideration of the claims as a whole, a new rejection is presented herein.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 4 – 10 and 13 – 19 are rejected under 35 U.S.C. §103 as being unpatentable over Dao et al. (US 2019/0394279 A1), hereinafter “Dao” in view of Lee et al. (US 2021/0037380 A1), hereinafter “Lee”.
Regarding claim 1, Dao teaches a method for obtaining a route selection policy, performed by a policy control function network element comprising at least one processor, the method comprising: 
generating a route selection policy rule for a terminal (creating a UE background data transfer policy (UBDTP) for a User Equipment (UE) (Dao Paragraphs [0174 – 0176])); 
sending a negotiation create response to the AF 104 to provide the background data transfer policies to the AF (Dao Paragraph [0179])); and 
providing, to the terminal, the route selection policy rule (sending a URSP policy to the UE so the UE may use the policies to perform background data transfer (Dao Paragraph [0187])),
wherein the route selection policy rule comprises at least one of a valid time or a valid location, the valid time representing a time at which the route selection policy rule is applicable, and the valid location representing a geographical location at which the route selection policy rule is applicable (the specified UBDTP for the UE may comprise desired time windows in which the policy may be enforced (Dao Paragraph [0172])).
Dao fails to teach routing the traffic of an application executed by a terminal, wherein the route selection policy rule further comprises an application descriptor, the application descriptor comprising an operating system identifier and an application identifier, and wherein the application descriptor further comprises a service differentiator, the service differentiator being used for identifying a type of a service, provided by the traffic of the application executed by the terminal.  
However, in analogous art, Lee teaches routing the traffic of an application executed by a terminal (route selection for application traffic from a UE (Lee Paragraphs [0018 – 0022])), wherein the route selection policy rule further comprises an application descriptor, the application descriptor comprising an operating system identifier and an application identifier (transferred policy comprises OSId, an operating system identifier that provides the execution environment for operating various application programs within the User Equipment (UE) (Lee Paragraphs [0207 – 0209]) policy container further comprises at least one application identifier (AppID) (Lee Paragraph [0212])), and wherein the UE policy may includes a policy for selecting access network (service type) based upon the application traffic (Lee Paragraphs [0084 – 0085])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Lee related to steering traffic based upon application and operating system information and apply them to the teachings of Dao for the purpose of further improving route selection by taking into account User Equipment (UE) information. One would be motivated as such as this allows service providers to enforce polices selectively based upon application traffic regardless of user configuration (Lee Paragraphs [0018 – 0023]).

Regarding claim 4, Dao and Lee teach the method according to claim 1, wherein the providing the route selection policy rule comprises providing, to the terminal, the route selection policy rule, upon which routing of a traffic of which a service type matches the type of service indicated by the service differentiator in the terminal is controlled based on the route selection policy rule (UE uses the UBDTP to control the sending of background data to the associated AS, by matching identifiers in the background data to descriptors in the URSP (Dao Paragraph [0187]) UE policy may includes a policy for selecting access network (service type) based upon the application traffic (Lee Paragraphs [0084 – 0085]) inherits motivation to combine from respective parent claim.).  

Regarding claim 5, Dao and Lee teach the method according to claim 1, wherein the route selection policy rule further comprises the application descriptor and the service differentiator, the a list of separate and distinct route selection descriptors, including application traffic descriptor (Dao Paragraph [0141]) and access type descriptor (Dao Paragraph [0143])).  

Regarding claim 6, Dao and Lee teach the method according to claim 1, further comprising: 
receiving an application function request from the application function network element, the application function request being used for requesting to generate the route selection policy rule (application function (AF) invokes a creation service to create a policy for a UE, and sends a request to a PCF (Dao Paragraphs [0173 – 0174])).  

Regarding claim 7, Dao and Lee teach the method according to claim 6, wherein the generating the route selection policy rule comprises at least one of: 
generating the route selection policy rule according to the application function request (PCF creates the UBDTP in response to the request from the AF (Dao Paragraphs [0173 – 0174]));
generating the route selection policy rule according to a local policy; or 
generating the route selection policy rule according to the application function request and the local policy.  

Dao and Lee teach the method according to claim 1, wherein the route selection policy rule further comprises: a terminal identifier or a terminal group identifier (initial request message for a policy includes the UE ID to which the policy is directed (Dao Paragraph [0099])).  

Regarding claim 9, Dao and Lee teach the method according to claim 8, wherein the providing the route selection policy rule to the terminal comprises: providing the route selection policy rule to the terminal corresponding to the terminal identifier or the terminal group identifier (the type of policy includes the UE ID (Dao Paragraph [0099]) and is created and provided to the UE with the particular UE ID (Dao Paragraph [0107])).  

Regarding claim 10, Dao teaches an apparatus for obtaining a route selection policy, comprising: 
at least one memory configured to store program code (Dao Paragraphs [0086 – 0087]); and
at least one processor configured to read the program code and operate as instructed by the program code (Dao Paragraphs [0086 – 0087]), the program code comprising:
generation code configured to cause at least one of the at least one processor to generate 32a route selection policy rule for a terminal (creating a UE background data transfer policy (UBDTP) for a User Equipment (UE) (Dao Paragraphs [0174 – 0176])); 
transmission code configured to cause at least one of the at least one processor to transmit an application function response to an application function network element after generation of the route sending a negotiation create response to the AF 104 to provide the background data transfer policies to the AF (Dao Paragraph [0179])); and 
provision code configured to cause at least one of the at least one processor to provide, to the terminal, the route selection policy rule (sending a URSP policy to the UE so the UE may use the policies to perform background data transfer (Dao Paragraph [0187])), 
wherein the route selection policy rule comprises at least one of a valid time or a valid location, the valid time representing a time at which the route selection policy rule is applicable, and the valid location representing a geographical location at which the route selection policy rule is applicable (the specified UBDTP for the UE may comprise desired time windows in which the policy may be enforced (Dao Paragraph [0172])).  
Dao fails to teach routing the traffic of an application executed by a terminal, wherein the route selection policy rule further comprises an application descriptor, the application descriptor comprising an operating system identifier and an application identifier, and wherein the application descriptor further comprises a service differentiator, the service differentiator being used for identifying a type of a service, provided by the traffic of the application executed by the terminal.  
However, in analogous art, Lee teaches routing the traffic of an application executed by a terminal (route selection for application traffic from a UE (Lee Paragraphs [0018 – 0022])), wherein the route selection policy rule further comprises an application descriptor, the application descriptor comprising an operating system identifier and an application identifier (transferred policy comprises OSId, an operating system identifier that provides the execution environment for operating various application programs within the User Equipment (UE) (Lee Paragraphs [0207 – 0209]) policy container further comprises at least one application identifier (AppID) (Lee Paragraph [0212])), and wherein the UE policy may includes a policy for selecting access network (service type) based upon the application traffic (Lee Paragraphs [0084 – 0085])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Lee related to steering traffic based upon application and operating system information and apply them to the teachings of Dao for the purpose of further improving route selection by taking into account User Equipment (UE) information. One would be motivated as such as this allows service providers to enforce polices selectively based upon application traffic regardless of user configuration (Lee Paragraphs [0018 – 0023]).

Regarding claim 13, Dao and Lee teach the apparatus according to claim 10, wherein the provision code is further configured to cause at least one of the at least one processor to provide, to the terminal, the route selection policy rule, upon which routing of a traffic matching the service differentiator in the terminal is controlled based on the route selection policy rule (UE uses the UBDTP to control the sending of background data to the associated AS, by matching identifiers in the background data to descriptors in the URSP (Dao Paragraph [0187])).  

Regarding claim 14, Dao and Lee teach the apparatus according to claim 10, wherein the route selection policy rule further comprises the application descriptor and the service differentiator, the service differentiator being not located in the application descriptor (a list of separate and distinct route selection descriptors, including application traffic descriptor (Dao Paragraph [0141]) and access type descriptor (Dao Paragraph [0143])).  

Regarding claim 15, Dao and Lee teach the apparatus to claim 10, wherein the program code further comprises: 
receiving code configured to cause at least one of the at least one processor to receive an application function request from the application function network element, the application function request being used for requesting to generate the route selection policy rule (application function (AF) invokes a creation service to create a policy for a UE, and sends a request to a PCF (Dao Paragraphs [0173 – 0174])).  

Regarding claim 16, Dao and Lee teach the apparatus according to claim 15, wherein the generation code is further configured to cause at least one of the at least one processor to generate at least one of: 
the route selection policy rule according to the application function request (PCF creates the UBDTP in response to the request from the AF (Dao Paragraphs [0173 – 0174])); 
the route selection policy rule according to a local policy; or
the route selection policy rule according to the application function request and the local policy.  

Regarding claim 17, Dao and Lee teach the apparatus according to claim 10, wherein the route selection policy rule further comprises: a terminal identifier or a terminal group identifier (initial request message for a policy includes the UE ID to which the policy is directed (Dao Paragraph [0099])).  

Regarding claim 18, Dao and Lee teach the apparatus according to claim 17, wherein the provision code is further configured to cause at least one of the at least one processor to provide the route selection policy rule to the terminal corresponding to the terminal identifier or the terminal group identifier (the type of policy includes the UE ID (Dao Paragraph [0099]) and is created and provided to the UE with the particular UE ID (Dao Paragraph [0107])).  

Regarding claim 19, Dao teaches a non-transitory computer-readable storage medium, storing computer-readable program instructions (Dao Paragraphs [0086 – 0087]), the computer-readable program instructions being executable by at least one processor to perform: 
generating a route selection policy rule for a terminal (creating a UE background data transfer policy (UBDTP) for a User Equipment (UE) (Dao Paragraphs [0174 – 0176])); 
transmitting an application function response to an application function network element after generation of the route selection policy rule for the terminal (sending a negotiation create response to the AF 104 to provide the background data transfer policies to the AF (Dao Paragraph [0179])); and
sending a URSP policy to the UE so the UE may use the policies to perform background data transfer (Dao Paragraph [0187])), 
wherein the route selection policy rule comprises at least one of a valid time or a valid location, the valid time representing a time at which the route selection policy rule is applicable, and the valid location representing a geographical location at which the route selection policy 34rule is applicable (the specified UBDTP for the UE may comprise desired time windows in which the policy may be enforced (Dao Paragraph [0172])).
Dao fails to teach routing the traffic of an application executed by a terminal, wherein the route selection policy rule further comprises an application descriptor, the application descriptor comprising an operating system identifier and an application identifier, and wherein the application descriptor further comprises a service differentiator, the service differentiator being used for identifying a type of a service, provided by the traffic of the application executed by the terminal.  
However, in analogous art, Lee teaches routing the traffic of an application executed by a terminal (route selection for application traffic from a UE (Lee Paragraphs [0018 – 0022])), wherein the route selection policy rule further comprises an application descriptor, the application descriptor comprising an operating system identifier and an application identifier (transferred policy comprises OSId, an operating system identifier that provides the execution environment for operating various application programs within the User Equipment (UE) (Lee Paragraphs [0207 – 0209]) policy container further comprises at least one application identifier (AppID) (Lee Paragraph [0212])), and wherein the application descriptor further comprises a service differentiator, the service differentiator being used for identifying a type of a service, provided by the traffic of the application executed by the terminal (UE policy may includes a policy for selecting access network (service type) based upon the application traffic (Lee Paragraphs [0084 – 0085])).
Lee related to steering traffic based upon application and operating system information and apply them to the teachings of Dao for the purpose of further improving route selection by taking into account User Equipment (UE) information. One would be motivated as such as this allows service providers to enforce polices selectively based upon application traffic regardless of user configuration (Lee Paragraphs [0018 – 0023]).

Conclusion
The following prior art references were found pertinent to Applicant’s claimed invention but were not used in making the rejections presented herein.
Onno et al. (US 2018/0115483 A1) which teaches a network device receiving capability information from a customer device and routing application traffic based upon the capabilities.
Jorgenson et al. (US 2014/0056214 A1) which teaches evaluating rules associated with network objects based upon traffic attempting to access the object.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIHAD KAMAL BOUSTANY whose telephone number is (571)270-0251. The examiner can normally be reached M-F: 8:30 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.B/               Examiner, Art Unit 2459     

/TONIA L DOLLINGER/               Supervisory Patent Examiner, Art Unit 2459